Title: From Thomas Jefferson to Craven Peyton, 15 [January] 1801
From: Jefferson, Thomas
To: Peyton, Craven



Dear Sir
Washington Feb. [i.e. Jan.] 15. 1801

Your favor of the 6th. came to hand this day, and I am much obliged to you for thinking of me on the occasion. you mention that in [91.] you purchased a share of one of the Hendersons as valued by mr Watson & Snelson and that two others have offered you their shares on the same terms. I will very gladly be the purchaser if you will be so good as to negociate it for me, but in your own name. I could not with convenience pay the money till April or May: but as you say [you] can accomodate that it will add to the obligation. I will thank you to conclude it without delay & to inform me of the particulars.
Tho’ I never followed my line which [runs] back of M[…]’s from [one] end to the other, yet I have pursued it from the corner—next to  M[…] so far towards Colle as to be under no apprehension that any part of my plantation has crossed it. mr Henderson had cut down so many of the line trees that when I attended the processioners in it 4. years ago, it took us so long to find the trees that they gave it up. but I went on it a great way; and when I return home, which will be early in April, I will run it with accuracy.—the equality of vote between the two republican candidates has threatened a good deal of embarrasment & [often] danger: the case of a [new] election by the House of Representatives not having foreseen & provided against by the Constitution. some possible consequences were very alarming. however there is reason to believe at this time that some gentlemen of sincere patriotism, who have not been with us on former occasions, will join us on this, and save their country from the desperate crisis to which some others were willing to risk it, rather than part with their ascendancy in it. I am with great esteem Dear Sir
Your friend & servt

Th: Jefferson

